UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:18-cr-381-T-17SPF

EDWIN J. HARRIS
PRELIMINARY ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States of
America's Motion for a Preliminary Order of Forfeiture for a Sig Sauer 9mm
pistol, model P320, serial number 58B260356 and 14 rounds of 9mm
ammunition, which the defendant possessed on June 14, 2018.

Being fully advised of the relevant facts, the Court hereby finds that the
defendant, a felon, possessed the firearm and ammunition, identified above, in
furtherance of a drug trafficking crime, to which he has pled guilty.

| Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.

It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 924(d), 28
U.S.C. § 2461 (c), and Rule 32.2(b)(2) of the Federal Rules of Criminal
Procedure, the assets identified above are hereby forfeited to the United States

for disposition according to law.
 

Cascnp, 3°%-OL-28/-T-- (SPF
-Itis FURTHER ORDERED that, upon entry of this order, it shall
become a final order of forfeiture as to the defendant.
The Court retains jurisdiction to address any third party claim that may

be asserted in these proceedings, and to enter any further order necessary for the

forfeiture and disposition of such property.

DONE and ORDERED in Tampa, Florida, this Zz / 2 day of
NOVEM BEK__ 2019.

 

 

 

 

 

   

eT

IZABETH A. KO é
{UNITED STATES DISTRICT JUDGE

Copies to:
Suzanne C. Nebesky, AUSA
Counsel of Record
